DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
During patent examination, pending claims must be “given their broadest reasonable interpretation consistent with the specification.” MPEP 2111; See also, MPEP 2173.02. Limitations appearing in the specification but not recited in the claim are not read into the claim. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also, In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow”). The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed. An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.
The Examiner respectfully requests of the Applicant in preparing responses, to consider fully the entirety of the reference(s) as potentially teaching all or part of the claimed invention. It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
…a key performance value for a key performance indicator… (Claim 1)
…a metric value for a metric from the collection of data… (Claim 1)
…a correlation coefficient indicating a correlation… (Claim 1)
…a recommendation pattern when the correlation coefficient indicates… (Claim 1)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, for example, a representative independent claim that is currently subject to a 35 USC 112(f) interpretation, and currently recites: inter alia, “sufficiently significant”.  
It is not clear how to interpret what metric is measured to have a value “sufficient” versus not sufficient.  It would be also more meaningful to describe within the claimed invention, the transition that takes place to move towards, or away from a sufficient value.
Similarly claims 9 and 16, the other independent claims, recite similar language as claim 1 above, they are similarly rejected under at least 35 USC 112(b).
The respective dependent claims, 2-8, 10-15, and 17-20 are similarly rejected, not just because they depend from a rejected base claim, but also because the fail to correct the basis by which the base claim stands rejected. 

In addition, claims 4, 12, and 19, recite inter alia: “when the correlation coefficient indicates that the correlation between the key performance indicator and the metric is sufficiently significant”. As above, it is not clear how to interpret what metric is measured to have a value “sufficient” versus not sufficient.  It would be also more meaningful to describe within the claimed invention, the transition that takes place to move towards, or away from a sufficient value.

Appropriate correction and or amendment is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (an) abstract idea(s) without significantly more.

	Step 1: Is/are the claim(s) to a process, machine, manufacture, or composition of matter?
	Yes.

	Step 2A, Prong I: Is/are the claim(s) directed to a law of nature, a natural phenomenon, or an abstract idea?
	Yes.

	Claims 1, 9, and 16 recite:
determining, by a computer system, a key performance value for a key performance indicator from a collection of data;
determining, by the computer system, a metric value for a metric from the collection of data;
identifying, by the computer system, a correlation coefficient indicating a correlation between the key performance indicator and the metric; and
generating, by the computer system, the human readable recommendation using a recommendation pattern when the correlation coefficient indicates that the correlation between the key performance indicator and the metric is sufficiently significant.

determining, by a computer system, a key performance value for a key performance indicator from a collection of data;
determining, by the computer system, a metric value for a metric from the collection of data; and
identifying, by the computer system, a correlation coefficient indicating a correlation between the key performance indicator and the metric and
generating, by the computer system, the human readable recommendation using a recommendation pattern when the correlation coefficient indicates that the correlation between the key performance indicator and the metric is sufficiently significant.

	The ‘determining’ limitation of # 1 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “determining” in the context of this claim encompasses a person writing down data on paper.

	The ‘determining’ limitation of # 2 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “determining” in the context of this claim encompasses the person writing down data on paper.

	The ‘identifying’ limitation of # 3 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “identifying” in the context of this claim encompasses the person analyzing data.

	The ‘generating’ limitation of # 4 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “generating” in the context of this claim encompasses the person discussing results with, e.g., a team.

	Claims 2, 10, and 17 merely further describe displaying the claimed recommendation of respective Claims 1, 9, and 16.

	Claims 3, 11, and 18 recite:
comparing, by the computer system, the correlation coefficient to a set of significance levels, wherein the set of significance levels that are a set of values that indicate when the correlation coefficient is statistically significant;
wherein the computer system compares the correlation coefficient to a set of significance levels, wherein the set of significance levels that are a set of values that indicate when the correlation coefficient is statistically significant; and
stored on the computer-readable storage media, for comparing the correlation coefficient to a set of significance levels, wherein the set of significance levels that are a set of values that indicate when the correlation coefficient is statistically significant.

	The ‘comparing/compares’ limitation of #5-#7 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, “comparing” in the context of this claim encompasses the person analyzing data, making a determination about data, and writing down a result.

	Claims 4, 12 and 19 merely further describe the claimed using the recommendation pattern when the correlation coefficient indicates that the correlation between the key performance indicator and the metric is sufficiently significant of respective claims 1, 9, and 16.

 	Claims 5, 6, 13, 14, and 19, 20 recite:
generating, by the computer system, the human readable recommendation using the recommendation pattern when the correlation coefficient indicates that the correlation between the key performance indicator and the metric is sufficiently significant (Claim 5, for example);
generating, by the computer system, a human readable relationship using a relationship pattern when the correlation coefficient indicates that the correlation between the key performance indicator and the metric is sufficiently significant (Claim 5, for example)
calculating, by the computer system, input values for the recommendation pattern when the correlation coefficient indicates that the correlation between the key performance indicator and the metric is sufficiently significant (Claim 6, for example);
generating, by the computer system, the human readable recommendation using the recommendation pattern and the input values for the recommendation pattern (Claim 6, for example); and
wherein generating, by the computer system, the human readable relationship using the relationship pattern when the correlation coefficient indicates that the correlation between the key performance indicator and the metric is sufficiently significant comprises (Claim 6, for example).

	The ‘generating’ and ‘calculating’ limitation of #8-#12 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, the context of these claims encompasses the person analyzing data, making a determination about data, and writing down a result.

	Claims 7-8, and similarly claim 15, for example, merely further describes the claimed input values of claim 6, and claim 1, and claim 14, respectively.

	Step 2A, Prong II: Do/does the claim(s) recite additional elements that integrate the judicial exception into a practical application?
	No.

	This judicial exception is not integrated into a practical application.  In particular, the claims only recite additional elements that are recited at a high-level of generality (i.e., as generic computer components performing [a] generic computer function[s]) such that they amount to no more than mere instructions to apply the exception.
	These additional elements are:
“a computer system” (Claim 1, 9, 16)

“Graphical User Interface” (Claims 2, 10, and 17)
“a computer program product” (Claim 16)
“a computer-readable storage media” (Claim 16)
	Accordingly, these additional elements do not integrate the abstract idea(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

	Step 2B: Do/does the claim(s) recite additional elements that amount to significantly more than the judicial exception?
	No.

	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the aforementioned additional elements amount to no more than mere instructions to apply the exception.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
	Additionally, the Examiner refers to MPEP 2106.05(d)(II) which provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity:
	ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
	iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and
	v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition).

	Accordingly, for at least the reasoning provided above, Claims 1-20 are patent ineligible.
Given the above concerns (35 USC 112, and 35 USC 101) for the claimed invention, it is not possible to ascertain the precise claim scope of the claimed invention.
However, in the Spirit of a Full Examination on the Merits, the following reference is applied against independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Application Publication No. 2018/0253677 A1 to Foster.
	With regards to claim1, Foster discloses:
1. 	A method for generating a human readable recommendation, the method comprising:
determining, by a computer system, a key performance value for a key performance indicator from a collection of data (see, Fig. 2, detailed description, including, the overall method of the present invention is used to gather datasets, analyze the datasets, and provide the user with the results of said analysis. To accomplish this, the overall method of the present invention begins by prompting the user account to select a desired profile from the plurality of task profiles with the PC device (Step C). This step enables the user to characterize the system that the method of the present invention will be used to analyze. The user is given the option to create a new task profile and input completely new KPIs or to select a task profile from a list of saved task profiles, para. 0018);
determining, by the computer system, a metric value for a metric from the collection of data (see, as above, Fig. 2, and detailed description, including, the method of the present invention may employ a machine learning routine to automatically characterize a system based on the datasets provided by similar systems that were previously analyzed, para. 0018);
identifying, by the computer system, a correlation coefficient indicating a correlation between the key performance indicator and the metric (see, as above, and Fig. 2, and detailed description, including, is designed to aggregate data from external sources that include, but are not limited to sensor arrays, third party databases, and user input. The overall method of the present invention continues by contextually comparing the plurality of initial raw datasets to the plurality of KPIs with the remote server, in order to identify at least one corresponding KPI for each initial raw dataset, para. 0018); and
generating, by the computer system, the human readable recommendation using a recommendation pattern when the correlation coefficient indicates that the correlation between the key performance indicator and the metric is sufficiently significant (see, as above, and Fig. 2, and detailed description, including, provides the user with a graphical representation of the ongoing data analysis. Further, the method of the present invention enables the user to view highly granular data that relates to one or more variables within a dataset. Further, the graphical representation of the data provides the user with the ability to perform experimental analysis that simulates how the system will respond to changing one or more variables. This functionality enables the user to fine tune the system being analyzed to achieve a desired outcome, para. 0018).

A sampling of the prior art made of record and not relied upon and considered pertinent to Applicants’ disclosure, includes:

US 2018/0330300 A1 to Runkana et al. that discloses: The received data is merged (404) to obtain unit-wise dataset of each of the industrial processing units. The merged unit wise dataset of the industrial processing units is verified (406). The verified data is preprocessed (408) to obtain pre processed dataset of each of the industrial processing units. The pre-processed of each of industrial processing units with values of simulated variables of physics are integrated (410). The operating regimes are identified (412) using clustering techniques on the enterprise level dataset. The range of variables is determined (414). The features or key variables of the enterprise level dataset are selected (416) to obtain a superset of selected features of the enterprise level dataset. The predictive models are developed (418) for each KPI. The KPI is optimized (420) based on predictive models and constraints on the KPIs using optimization techniques.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178


/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        6-1-2022